Case 1:16-cr-00341-Cl\/lA Document 94-1 Filed 01/15/19 USDC Colorado Page 1 of 4

The act | have taken responsibility for was intended to bring to the pubiic's
attention the continuing tragedy of the murders of unarmed civilians by a few in law
enforcement. A tragedy that has continued at least since July 17, 1971, not only in big
cities but in small towns too. l undertook this action in such a way so no one would be
injured and only minimal damge would be caused to property. l did not seek to terrorize
or cause the public pain as it would be counterproductive to my goa|. Nor was it inded
to retaliate for or affect government conduct. l designed the device, selected its
placement and the time of its detonation, While it was under observationl to ensure no
ne was injured and would have to suffer the agony and terror Guy Goughner felt when
he was summarily executed July 17, 1971 outside of Nederland. Nor did l wish to
cause people the pain and hurt Guy’s family, and many others since then, have suffered
through in the aftermath of their loved ones’ murders and the denial ofjustice they all
have to live with. Despite the governments attempt to prove otherwise through
misinformation and disinformation, | do not believe in causing injury to people, as was
done on crowded subway cars and a bus in London or at a crowded Belgian airport or
anywhere else. lt is against my personal beliefs.

f

When l was 17, in 1969, a few Alameda sheriffs fired shotguns into crowds of
unarmed young people seriously wounding nine (9) and killing James Rector.

When l was 18, in 1970, a few National Guardsmen fired high powered military
weapons into crowds of unarmed young people killing Donna Shoer, Allison Krause,
VVi|liam Schroder, and Jeffrey l\/liller. Days later a few police fired into dormitories in
Jackson, l\/lississippi killing another two (2) unarmed young people

When | was 19, in 1971, a town marshal who elected himse|fjudge, jury, and
executioner, summarily executed Guy Gaughner, also 19 and who l considered my
brother. Guy died alone in the dark woods outside of Nederland, Colorado with a bullet
to his head.

ln these incidents and hundreds of other cases of unarmed civilians killed by law
enforcement or troops many in the public knew it was murder but had no empathy for
the victims or their families so neither the murderers nor those who aided and abetted
them served a day in jail.

Those who aided and abetted Guy's executioner, some who still walk the streets
of Bou|der County, shielded his executioner for 30 years. He died never having served
a day in jail.

When l was 62, in 2014, during a protest following the killing of l\/lichael Brown in
Ferguson, Nlissouri by a police officer amidst the tear gas, military vehicles, and police
with automatic weapons a white woman held a sign which read “V\Ihite silence equals
violence."

Case 1:16-cr-00341-Cl\/lA Document 94-1 Filed 01/15/19 USDC Colorado Page 2 of 4

Then FBl Director Comey sought data on this killing of civilians by police after
lVlichaeI Brown’s killing but found that the FBl did not collect reliable data on this matter
of life and death.

i was convinced that the majority of the public’s silence on the killing of civilians
by police stems from their ignorance of the problem’s true scopel extent, and history
which is due to the lack of reliable data and routine prejudicial post-killing media reports.

This ignorance has led the majority of the public to believe the kiliings are rare,
that those killed deserved itl therefore it is not the responsibility of the public to stop the
killings or seek punishment forthe killers and those that aid and abet them.

Studies and data | found on the killing of civilians by police covering 1971 - 2015
contradict these widely held beliefs and confirmed what l knew from personal
experience; that the killing of unarmed civilians by police is not a rare occurrence lt
occurs one (1) to four (4) times per week. Contrary to media reports 30-40 % of those
killed were involved in no illegal activity at the time of their murder and only about 1% of
the killers were charged with a crime and of those one thousandth cfa percent (0.001)
were convicted of anything.

l knew this almost nonexistent rate of prosecution and conviction was the result
of the majority of the public’s lack of empathy for the victims. This lack of empathy and
silence by the public has resulted in a few in law enforcement feeling they are above the
law which in turn ieads to more killings.

The murders of James Rector, the six (6) young people at Kent and Jackson
State and the execution of my brother Guy to many seem far in the past and best
forgotten. George Santana said “those who don’t remember the past are condemned to
relive it."

When l was 63, in 2015, 45 years after and four (4) blocks from where James
Rector was murdered in 1969 l relived the past. l watched a few Alameda County
sheriffs firing shotguns into a crowd of unarmed young people protesting the killing of an
unarmed civilian by police.

'The tear gas, the noise, the lights, the terror and anger of the young people and
the brutality of a few of the sheriffs were as l remembered them and l Was certain
nothing had really changed in 46 years.

l was also certain a new generation would be condemned to relive the fear,
brutality, and murders of those close to them that | lived through when young, unless
the public was made aware of the history of police killings.

l also thought of the fear African American parents must suffer knowing that
regardless of their child’s behavior they run a high risk of being kii|ed by a few police
based on their skin coior.

Case 1:16-cr-00341-Cl\/lA Document 94-1 Filed 01/15/19 USDC Colorado Page 3 of 4

l thought of how heart breaking for the victim’s loved ones that because the
majority of the public has no empathy for those killed by a few police no one would be
held responsible or fuily punished for their loved ones murder as in the execution of
Oscar Grant in 2009.

lt is time for the vast majority in law enforcementl who are conscientious, §
concerned and believe in their oath to uphold the law ec|uallyl to stand up and ensure 5
that it isl even to law enforcement officers. l\/iost recently a law enforcement officer
showed great courage and Commitment to his oath of equality under the law by
testifying against a law enforcement officer who murdered a 13 year old in Texas. The
murderer was convicted and sentenced to 15 years Unti| this becomes the rule rather
than the exception the rising tide of attacks on law enforcement will continue By
shielding the few law enforcement officers who murder innocent unarmed citizens more
of the public will come to believe there is not justice for them and seek their own.

There was no empathy for Guy outside of his family. He was blamed for his own
execution, the majority of the public felt and still feels he deserved it. The executioner
Was and is still seen as a hero by many.

When convicted only of manslaughter for Guy’s brutal execution, after 27 years
of freedom, he was prosecuted by a former colleague Guy’s executioner was
sentenced to return to his nursing home to live out his life as a free man and die
surrounded by family and friends something Guy was not allowed, all because there
was no empathy for Guy as there is none for the innocent unarmed civilians murdered
by a few police today.

j Guy was treated like trash, his parents and sister were insulted and denied in
their expectation of justice just as uncounted families of those innocent unarmed
civilians.

VVhile l was compelled to action, l knew hurting innocent peopie1 including
innocent police offers would be counterproductive and it was also against my personal
_ beliefs against injuring anyone in Nederland or elsewhere

l chose Nederland for personal and educational reasons. On a personal level
because it was where my brother Guy Goughner had been brutally executed with a
bullet to his head by a town marshal who thought he Was above the law.

l did take numerous precautions to prevent injuries. l made the device to work
with a cell phone so that l could set it off while watching with my binoculars from across
the street to make sure no one was around, rather than with a timer where someone
could have Wandered by at the wrong time l was watching with my binoculars from
across the street when l made the calls to the cell phone and could clearly see there
was no one around l knew about the bus stop near the mall and knew from
researching the schedules that the bus did not run in the early morning hours when l
tried to set off the device so that no one would be coming from or going to the bus stop.

3

Case 1:16-cr-00341-Cl\/lA Document 94-1 Filed 01/15/19 USDC Colorado Page 4 of 4

When i called the cell phone and it did not go off, l knew that it Would not work and
could not go off by accident l knew that if the bomb worked it would minimally
damage the outside of the building but could not destroy the building, and | knew that
the only way it could hurt anyone was if they were standing close by when it went off
and l could make certain that didn’t happen. l intended not to hurt anyone and l hold no
personal animus towards any one in Nederland, civilian or police officer.

l knew When | did this that it was a crime and that l Would probably get caught
and do time l got caught, pled guilty straight up and have been in jail for over 2 years.
l accept responsibiiity and ask only that l be punished only for the crime l actually
committed and not the much worse crimes that the government is trying to turn this into
by providing the court with false demonstrations of huge bombs and encouraging the
people of Nederland to believe that what l put in that parking lot had any chance
destroying anything or injuring anyone

l)M…_

